Citation Nr: 1138073	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-30 323	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an adjustment disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a personality disorder.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1980 to November 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for what it identified as an adjustment disorder, reasoning that the Veteran's August 2003 claim for service connection for an atypical anxiety disorder was in reality a claim to reopen previously denied claims of service connection.  Pursuant to the Veteran's October 2004 notice of disagreement, the RO issued a statement of the case in August 2005, characterizing the Veteran's claim variously as "mental condition to include adjustment disorder, claimed as anxiety disorder" and "mental condition to include adjustment disorder and bi-polar disorder, claimed as anxiety disorder."  

The Board remanded the matter in February 2008 and again in August 2010 for notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with proper notice under the VCAA, obtain relevant treatment records, and then re-adjudicate the claims.  The AOJ obtained the identified records and sent the Veteran a VCAA-compliant notice letter in August 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the Veteran's service connection claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  (In the May 2010 rating decision, the AMC granted service connection for bipolar disorder.  Because the award of service connection for bipolar disorder constitutes a full grant of that issue on appeal, that issue is no longer on appeal, and is therefore not before the Board.  See 38 C.F.R. § 20.204 (2011).)

The Board notes that VA previously denied service connection for an adjustment disorder and a personality disorder in a rating decision issued in August 1985.  That decision was not appealed and became final.  The RO additionally denied what it identified as a petition to reopen a claim of service connection for a "nervous condition" in September 1992.  The Veteran did not appeal that decision, and it also became final.  The Board construes the denial in September 1992, because it was characterized as a denial of a claim to reopen, as encompassing the Veteran's petition to reopen claims of service connection for an adjustment disorder and a personality disorder-the conditions previously denied in 1985.

Thus, regardless of what the RO has done, the Board must first address the question of whether new and material evidence has been received to reopen the claims of service connection for adjustment disorder and for a personality disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the Veteran's appeal as a petition to reopen the previously denied claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


FINDINGS OF FACT

1.  By a September 1992 rating action, the RO denied the Veteran's petition to reopen previously denied claims of service connection for adjustment disorder and for a personality disorder.  The Veteran did not file an appeal.

2.  Evidence received since the RO's September 1992 rating action is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for adjustment disorder and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the RO's September 1992 rating action is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a personality disorder and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 1992 rating action by the RO that denied petitions to reopen previously denied claims of service connection for an adjustment disorder and for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence relating to the Veteran's claim of service connection for adjustment disorder received since the RO's September 1992 rating action is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence relating to the Veteran's claim of service connection for a personality disorder received since the RO's September 1992 rating action is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the application to reopen the claims has been accomplished.  Specifically, with regard to reopening the claims, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by a notice letter sent in August 2010, which provided the regulatory language of "new and material" evidence.  In addition, the Veteran was told in the August 2010 notice letter of the evidence and information necessary to establish a claim of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the August 2010 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The August 2010 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claims were previously denied.  Further, the August 2010 letter provided the Veteran specific notice of the elements of service connection that were the basis for the September 1992 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, the August 2010 notice letter provided the Veteran with the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  Nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

Here, although the Veteran's claims have not been reopened by the agency of original jurisdiction and will not be reopened by the Board, reasonable efforts to assist the Veteran in his claims have been undertaken.  To that end, records from the Veteran's VA medical treatment and from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions, which relate to receipt of additional service department records, affects the Veteran's pending claims.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim was the September 1992 rating action.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has adjustment disorder and a personality disorder related to his active military service.  As a result, the Veteran contends that service connection is warranted.  

In a July 1985 rating decision, the RO denied the Veteran's claims of service connection for adjustment disorder and for a personality disorder.  The Veteran filed a petition to reopen the previously denied claims in April 1992, which was denied by the RO in rating actions in July and September 1992.  As the Veteran did not appeal those decisions, they are final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thereafter, in August 2003, the Veteran again sought to reopen his claims of service connection for an adjustment disorder and a personality disorder.

Evidence of record in 1992 included a report of medical examination conducted at the time of the Veteran's separation from active duty, which shows that he was diagnosed with both adjustment disorder and atypical personality disorder.  The record also contained a 1985 VA examination report reflecting a diagnosis of an adjustment disorder, which the examiner related to the Veteran's job situation at the time rather than to military service, and a personality disorder.

Evidence added to the record since the RO's September 1992 rating action concerning the Veteran's claims for service connection includes records of VA and private treatment the Veteran has received since that date.  The Veteran has also submitted multiple statements to VA in support of his claim.  Records from private and VA treatment providers reflect that the Veteran has been diagnosed with and treated for bipolar disorder consistently since at least 1990, including several hospitalizations at various VA medical facilities.  The Veteran has further submitted multiple written statements to VA in support of his petition to reopen the previously denied service connection claims.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in a January 2004 statement, that he currently suffers from a "nervous condition" that began while he was serving on active duty.  (The Veteran was separately awarded service connection for bipolar disorder in a May 2010 rating decision.)  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claims for service connection for an adjustment disorder and for a personality disorder has not been received, and the claims may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claims.  Essentially, the new medical evidence does not suggest that the Veteran has a current adjustment or personality disorder.  

As noted above, the evidence previously of record showed that the Veteran had a diagnosis of both adjustment disorder and a personality disorder at the time of the initial 1985 denial.  The evidence received since the 1992 denial, however, does not reflect an ongoing diagnosis of either disability; to the contrary, both VA and private medical evidence reflects that the Veteran has been consistently and exclusively diagnosed with bipolar disorder, not an adjustment disorder or personality disorder, since 1990.  Thus, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in 1992 and which was evident in the Veteran's earlier contentions, the lay statements he submitted, and treatment records and doctors' statements dating from 1985.  To the contrary, the newly submitted evidence tends to show that the Veteran does not have a diagnosis of either an adjustment disorder or a personality disorder-a required element for a finding of service connection.  See Hickson v. West, 12 Vet. App. 247, 259 (1999).  Instead, care providers have apparently concluded that he has a bipolar disorder.

The Board thus concludes that the evidence received since the September 1992 rating action is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the September 1992 denial does not provide any new evidence indicating that the Veteran currently suffers from an adjustment disorder or a personality disorder that is related to his service.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claims, but emphasizes that he is not shown to be other than a layperson without the appropriate medical training or expertise to render an opinion on a medical matter such as the specific diagnosis of a psychiatric disability.  In sum, although the Veteran asserts that he has a current adjustment disorder and personality disorder that can be attributed to service, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis.  As such, his statements do not amount to new and material evidence.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claims for service connection for an adjustment disorder and for a personality disorder has not been received; hence, the requirements to reopen the claims for service connection for an adjustment disorder and for a personality disorder have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

The application to reopen a claim of entitlement to service connection for an adjustment disorder is denied.

The application to reopen a claim of entitlement to service connection for a personality disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


